


110 HR 2880 IH: Iran Sanctions Enhancement Act of

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2880
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Mr. Kirk (for
			 himself, Mr. Andrews,
			 Mr. Klein of Florida,
			 Mr. Boustany,
			 Mr. Wexler,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. Burton of Indiana,
			 Mr. Smith of New Jersey,
			 Mr. Souder,
			 Mr. King of New York,
			 Mrs. Wilson of New Mexico,
			 Mr. Culberson,
			 Mr. McCaul of Texas,
			 Mr. Weldon of Florida,
			 Mr. Carney,
			 Mr. Crowley,
			 Mr. Wilson of South Carolina, and
			 Mr. Mahoney of Florida) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Financial
			 Services, Oversight and
			 Government Reform, and Ways and Means, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Iran Sanctions Act of 1996 to enhance United
		  States diplomatic efforts with respect to Iran by expanding economic sanctions
		  against Iran to include the importation of refined petroleum.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Sanctions Enhancement Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The Islamic Republic of Iran is a signatory
			 to the Nuclear Non-Proliferation Treaty (NPT).
			(2)Iran is a member
			 of the International Atomic Energy Agency (IAEA).
			(3)Iran has agreed to
			 safeguards to ensure compliance with its non-proliferation commitments under
			 the NPT.
			(4)The IAEA has
			 reported numerous concerns with the implementation of such safeguards to ensure
			 Iran’s compliance with its non-proliferation commitments.
			(5)International
			 inspections in 2003 and 2004 of Iran’s nuclear program revealed significant
			 undeclared activities with potential application for the development of nuclear
			 weapons.
			(6)According to the
			 IAEA, Iran has not declared the full scope of its nuclear program and has not
			 allowed full and unrestricted access to all its nuclear sites.
			(7)In June 2006, Iran
			 refused to consider economic incentives offered by the five permanent members
			 of the United Nations Security Council (UNSC) and Germany in exchange for a
			 permanent halt to Iran’s uranium enrichment program.
			(8)On July 31, 2006,
			 the UNSC adopted Resolution 1696, setting a deadline of August 31, 2006, for
			 Iran’s full, unconditional, and immediate compliance with its obligations under
			 the NPT.
			(9)Iran is in
			 violation of UNSC Resolution 1696.
			(10)On March 23,
			 2007, the Iranian Revolutionary Guard Navy seized 15 British marines and
			 sailors on the same day the UNSC considered a new resolution to sanction the
			 Government of Iran for its continued defiance of the UNSC and the IAEA.
			(11)On March 24,
			 2007, the UNSC adopted Resolution 1747, imposing further economic sanctions on
			 Iran for its non-compliance with previous UNSC resolutions.
			(12)Iran is in
			 violation of UNSC Resolution 1747.
			(13)On May 14, 2007,
			 IAEA Director General Mohammed El-Baradei announced that Iran had overcome its
			 technical difficulties and now possesses the knowledge to enrich uranium to
			 weapons-grade level.
			(14)On May 20, 2007,
			 the head of Iran’s Atomic Energy Organization announced the Iranian nuclear
			 program was moving ahead as scheduled towards its previously stated goal of
			 50,000 centrifuges running at its Natanz facility.
			(15)On May 23, 2007,
			 the IAEA reported that Iran not only ignored the UNSC’s deadline to stop
			 enriching uranium but markedly expanded its enrichment program.
			(16)More than 40
			 percent of Iranian gasoline comes from imports.
			(17)The Government of
			 Iran is set to impose a daily gasoline ration of three liters for private cars
			 and 15 to 20 liters for taxis.
			(18)If the supply of
			 gasoline to Iran is restricted, the impact on Iran’s economy would be
			 considerable.
			(19)Diplomatic means
			 present the most effective way to defuse the crisis regarding the Iranian
			 nuclear program.
			3.Amendments to the
			 Iran Sanctions Act of 1996
			(a)Expansion of
			 sanctions to refined petroleumSection 5(a) of the Iran Sanctions
			 Act of 1996 (50 U.S.C. 1701 note) is amended to read as follows:
				
					(a)Sanctions with
				respect to the development of petroleum resources of Iran and export of refined
				petroleum to IranExcept as
				provided in subsection (f), the President shall impose two or more of the
				sanctions described in paragraphs (1) through (6) of section 6 if the President
				determines that a person has, with actual knowledge—
						(1)on or after the
				date of the enactment of this Act, made an investment of $20,000,000 or more
				(or any combination of investments of at least $5,000,000 each, which in the
				aggregate equals or exceeds $20,000,000 in any 12-month period), that directly
				and significantly contributed to the enhancement of Iran’s ability to develop
				petroleum resources of Iran; or
						(2)on or after
				December 31, 2007, provided Iran with refined petroleum resources or engaged in
				an activity that could contribute to the enhancement of Iran’s ability to
				import refined petroleum
				resources.
						.
			(b)Presidential
			 waiverSection 9(c)(2)(C) of such Act is amended by striking
			 section 5(a) or section 5(b) to Iran’s ability to, respectively, develop
			 its petroleum resources or its weapons of mass destruction or other military
			 capabilities and inserting section 5(a)(1), section 5(a)(2), or
			 section 5(b) to Iran’s ability to, respectively, develop its petroleum
			 resources, enhance its ability to import refined petroleum resources, or
			 develop its weapons of mass destruction or other military
			 capabilities.
			(c)Reports on
			 United States efforts To curtail the export of refined petroleum to
			 IranSection 10 of such Act is amended by adding at the end the
			 following new subsection:
				
					(d)Reports on
				refined petroleum exports to IranNot later than January 30, 2008, and every
				six months thereafter, the President shall transmit to the appropriate
				congressional committees a report on any person who has provided Iran with
				refined petroleum resources or any activity by any person that could contribute
				to the enhancement of Iran’s ability to import refined petroleum resources. For
				each such activity, the President shall provide a description of such activity
				and what steps the United States has taken to respond to such
				activity.
					.
			
